          Case 1:16-cr-00265-JMF Document 34 Filed 03/26/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 25, 2021

Hon. Jesse M. Furman
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

   Re:     United States v. Pauline Beckham, 16-cr-265 (JMF)

Judge Furman:

        The Government respectfully writes in response to the Court’s inquiry about the need for
the status conference in the above-referenced matter, currently scheduled for April 5, 2021. The
Government has conferred with Ms. Beckham’s attorney, Robert Baum, Esq., and the parties
concur that the conference should be adjourned for approximately 30 days. The additional time
will allow the parties to assess the status of Ms. Beckham’s state cases and discuss a potential pre-
hearing resolution to this proceeding.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney



                                          by: _____________________________
                                              Thomas S. Burnett
                                              Assistant United States Attorney
                                              (212) 637-1064

     Application GRANTED. The conference is hereby ADJOURNED to May 10, 2021, at
     3:30 p.m. The Clerk of Court is directed to terminate Doc. #33. SO ORDERED.




                                          March 26, 2021
